ITEMID: 001-73185
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF ŞEVK v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 5-3 (lack of prompt court review);Violation of Art. 5-4;Remainder inadmissible;Non-pecuniary damage - financial awards;Costs and expenses partial award - Convention proceedings
TEXT: 5. The applicants were born in 1951 and 1979 respectively and live in Bodrum. The second applicant is the son of the first applicant.
6. On 28 June 2001 the Muğla Security Directorate asked the Bodrum Chief Public Prosecutor to issue an arrest warrant for sixteen persons who were suspected of being involved in an organised criminal gang. The gang was allegedly involved in bribing officials, threatening people into selling their property and in money laundering. The first applicant’s name was included in the list. Upon the request of the Bodrum Chief Public Prosecutor, the Bodrum Magistrates’ Court issued a warrant allowing the police to conduct searches of the houses of the suspected persons and to arrest them for the purposes of interrogation.
7. On the same day both applicants were taken into custody in Bodrum. The first applicant was arrested at his home. During the search of his residence the police found two pistols, five hunting rifles, one wire strangulation cord, one butterfly knife, four sets of handcuffs, five commando knives, two cartridge clips and twelve cartridges. The police prepared a search and arrest report, which was signed by the applicant.
8. The second applicant was working as a security guard in an exchange office owned by Ö.A, the person suspected of being the leader of the gang. While the police were conducting a search of the exchange office in order to arrest Ö.A., the second applicant arrived on the scene and was taken into custody for interrogation.
9. On 30 June 2001 the Muğla Security Directorate requested authorisation from the Bodrum Public Prosecutor to extend the applicants’ detention in police custody, as there were a number of suspects.
10. On 4 July 2001 both applicants gave statements to the police. They denied any involvement with the gang. In his statement, the first applicant explained that he knew Ö.A. and had occasionally lent him money. He also confirmed that he had bought a shop from him. However, he denied the allegation that he had been instructed by Ö.A. to threaten people.
11. On 5 July 2001 both applicants were interrogated by the Bodrum Public Prosecutor. During their questioning, the applicants repeated the statements they had made to the police. The second applicant was subsequently released. On the same day the first applicant was brought before the investigating judge at the Bodrum Magistrate’s Court, who subsequently ordered his detention on remand.
12. On 11 July 2001 the first applicant filed an objection against the remand decision.
13. On 23 August 2001 the İzmir State Security Court Public Prosecutor filed a bill of indictment with the İzmir State Security Court against the applicants and sixteen others, accusing them of being involved in the activities of an organised criminal gang, namely by bribing officials and threatening people.
14. On 17 September 2001 the first applicant filed a petition with the court, requesting his release.
15. On 17 October 2001 the applicants’ trial began at the İzmir State Security Court. At the end of the hearing, taking into consideration the seriousness of the offence and the evidence in the case file, the court ruled that the first applicant should be kept in detention on remand.
16. On 23 October 2001 the first applicant’s representative challenged the decision to continue to detain the first applicant on remand before the Istanbul State Security Court, via the registry of the Izmir State Security Court. He alleged that there was insufficient evidence to keep his client in detention. Upon the request of the Istanbul State Security Court, the public prosecutor submitted an opinion on 19 October 2001.
17. On 22 November 2001 the court refused the first applicant’s request for release. This decision was sent to the Registry of the İzmir State Security Court on 3 December 2001.
18. On 13 December 2001 the İzmir State Security Court held its second hearing and released the first applicant pending trial.
19. On 2 May 2002 the court sentenced the first applicant to five months’ imprisonment and acquitted the second applicant.
20. The fourth paragraph of Article 128 of the Code of Criminal Procedure (as amended by Law no. 3842/9 of 18 November 1992) provides that any person who has been arrested and/or in respect of whom a prosecutor has made an order for his or her continued detention may challenge that measure before the appropriate district judge and, if successful, be released.
21. Section 1 of Law no. 466 on the Payment of Compensation to Persons Unlawfully Arrested or Detained provides:
“Compensation shall be paid by the State in respect of all damage sustained by persons:
(1) who have been arrested, or detained under conditions or in circumstances incompatible with the Constitution or statute;
(2) who have not been immediately informed of the reasons for their arrest or detention;
(3) who have not been brought before a judicial officer after being arrested or detained within the time allowed by statute for that purpose;
(4) who have been deprived of their liberty without a court order after the statutory time allowed for being brought before a judicial officer has expired;
(5) whose close family have not been immediately informed of their arrest or detention;
(6) who, after being arrested or detained in accordance with the law, are not subsequently committed for trial ..., or are acquitted or discharged after standing trial; or
(7) who have been sentenced to a term of imprisonment shorter than the period spent in detention or ordered to pay a pecuniary penalty only...”
VIOLATED_ARTICLES: 5
VIOLATED_PARAGRAPHS: 5-3
5-4
